Case 2:20-cv-03903-SJF-AYS Document 34 Filed 01/15/21 Page 1 of 1 PageID #: 203




                                                                              Jeffrey Schreiber
                                                                                       Partner
                                                                             Direct (212) 655-3554
                                                                               Fax (646) 539-3654
                                                                                  js@msf-law.com


January 15, 2021

VIA E-mail

Leo Dorfman, Esq.
Sokoloff Stem, LLP
179 Westbury Avenue, 2nd Floor
Carle Place, NY 11514

Peter Sullivan, Esq.
Berkman, Henoch, Peterson, Peddy & Fenchel, P.C.
100 Garden City Plaza
Garden City, NY 11530

       Re:    WG Woodmere LLC et al v. Town of Hempstead, et al
              Case Number: 2:20-cv-03903 (SJF)(AYS)

Counsel:

I am enclosing copies of the Plaintiffs’ opposition to the Defendants’ Motions to Dismiss, which
consists of a Memorandum of Law and Declaration of Jeffrey Schreiber, Esq., dated January 15,
2021, with exhibits. Pursuant to Rule 4 of the Court’s Individual Rules, please file these
documents and provide courtesy hard copies to the Court on February 16, when the Motions are
fully briefed.

Sincerely

    /S/
Jeffrey Schreiber


cc:    Hon. Sandra J. Feuerstein (via ECF without enclosures)
       Michael M. Berger, Esq. (via E-mail)
       Edward Burg, Esq. (via E-mail)
